Exhibit 10.1

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is made this 15th day of June 2012
by and between Robert F. Hussey, an individual, (the “Consultant”), and Augme
Technologies, Inc., a Delaware Corporation (“Client”).

 

1.                                       Consulting Services.

 

1.1                                 Services.  Consultant has been providing
services to Client on an “as needed” basis from June 1, 2012. Due to the
resignation of Client’s Chief Operating Officer, Client wishes to, and does
hereby, engage Consultant to perform the consulting services described on the
Work Order attached as Exhibit A hereto and incorporated herein by this
reference (the “Work”).  The scope of the Work may be modified by mutual written
agreement signed by both parties, including appropriate adjustment in the level
of compensation to Consultant if appropriate and agreed to.

 

1.2                                 Non-Exclusivity.  Client acknowledges that
the Work will be performed on a non-exclusive basis.  Nothing set forth herein
shall be construed so as to prevent Consultant from providing consulting
services to other parties or to prevent Client from using other referral sources
or direct sales.

 

1.3                                 Contact Person.  Client shall designate in
writing one individual and one back-up individual, reasonably acceptable to
Consultant, to be responsible for communication with Consultant regarding the
Work, and otherwise representing Client in business dealings with Consultant.
The initial contact person shall be Paul Arena, Chief Executive Officer.

 

2.                                       Confidentiality.  The parties have
executed a separate confidentiality agreement, whose terms shall govern the
confidentiality expectations between the two parties.

 

3.                                       Term & Termination.  The term of this
Agreement shall commence upon the execution of this Agreement and shall remain
in effect for the time period set forth on Exhibit A hereto.  Notwithstanding
the foregoing: (a) Consultant’s obligation to provide services described in a
Work Order shall expire immediately upon completion of the tasks assigned to
Consultant as set forth therein, unless extended pursuant to this Section 4; and
(b) Client may terminate this Agreement upon written notice, if Consultant is in
breach of any of its material obligations or representations hereunder, and does
not cure such breach within fifteen (15) days of a written demand for cure given
by Client; and (c) Consultant may terminate this Agreement upon written notice,
if Client is in breach of any of its material obligations or representations
hereunder, and does not cure such breach within fifteen (15) days of a written
demand for cure given by Consultant.

 

4.                                       Extension.  This Agreement may be
extended by additional Work Orders that outline new services to be performed by
Consultant on terms agreed by the two parties in a writing signed by both
parties.  The provisions of this Agreement shall apply to all such extensions.

 

1

--------------------------------------------------------------------------------


 

5.                                       Warranty; Limitations of Liability.

 

5.1                                 Warranty.  CONSULTANT warrants that the Work
to be provided herein by Consultant or its agents or employees will be performed
in a good and workmanlike manner and consistent with generally accepted industry
standards. Consultant warrants that in the performance of its work it shall not
use or incorporate Confidential Information provided by a source other than
Client, unless such Confidential Information is generally available to the
public or unless Consultant is authorized by the source of the Confidential
Information to use such Confidential Information.  Other than as stated herein
and in Section 6, “Indemnities”, CONSULTANT MAKES NO REPRESENTATIONS, WARRANTIES
OR GUARANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE WORK OR OTHER SERVICES
PROVIDED PURSUANT TO THIS AGREEMENT.  Consultant’s liability with respect to the
Work and services provided hereunder is limited to the total value of the
compensation for the Work provided pursuant to Section 8 and Exhibit A.

 

5.2                                 Limitation of Liability.  If Consultant
fails to fulfill its obligations under this Agreement, then Client’s sole and
exclusive remedy is the right to terminate this Agreement.  In no event shall
Consultant be liable for consequential, incidental, special, direct, or indirect
damages, lost revenues or profits, or for acts of negligence that are not
intentional or reckless in nature, regardless of whether or not Consultant has
been advised of the possibility of such damages.  Consultant will not be liable
to Client for any delay or failure to perform due to causes beyond its control,
including without limitation acts of God, acts or omissions of Client, acts of
governmental bodies, strikes or other labor disturbances, riots, year 2000
non-compliance of any party other than Consultant.

 

6.                                       Indemnities

 

a)                                      Client represents and warrants that its
Products and Services (“Products”) do not infringe in any material respect any
United States copyright or patent of any third party. Client shall defend, at
its expense, any lawsuit brought against Consultant to the extent it is based on
a claim that use of the Products developed and owned by Client infringes any
third party United States copyright or patent and Client shall indemnify
Consultant against any and all costs and damages finally awarded by a court of
competent jurisdiction after all appeals against Consultant in such an action or
any settlements made with respect to such infringement claim to which Client
agrees.  Notwithstanding the foregoing, Client shall have no liability under
this section for any claim based on: (a) use of other than the most recent
release of the Products, if infringement could have been avoided by use of the
most current release, (b) use or combination of the Products with products not
provided by Client, if such infringement would have been avoided by the use of a
current unaltered release of the Products, alone, or (c) modification of the
Products by Consultant or a third party.

 

b)                                     If the Products become the subject of a
claim of infringement covered by this Section, or if use thereof is enjoined due
to a claim of such infringement, Client may, at its sole discretion: (a) replace
or modify the Products at no cost to Consultant such that the Products is
non-infringing, or (b) procure for Consultant, at no cost to Consultant, the
right to continue marketing and distributing the Products.

 

2

--------------------------------------------------------------------------------


 

c)                                      If the remedies in (a) and (b) above are
not practical as determined by Client then the Products from the Customers may
be returned to Client and Client will provide a depreciated amount as a refund.

 

d)                                     Consultant agrees to defend, indemnify
and hold harmless Client and its licensors from and against any and all
liability, losses, claims, expenses, demands, or damages of any kind, resulting
directly or indirectly from any one or more of the following: (a) the negligent
and intentional acts or omissions of Consultant, its employees or agents, or
(b) any representation, warranty, promise or assurance made or granted by
Consultant to Customers or prospective Customers, only if such representation,
warranty, promise or assurance was not previously approved by Client.

 

e)                                      The rights of a party under this
Section to be indemnified as set forth herein shall be subject to all of the
following: (a) the indemnified party (the “Indemnitee”) must notify the
indemnifying party (the “Indemnitor”) in writing promptly upon learning that
such claim has been or may be asserted, (b) the Indemnitor shall have sole
control over the defense of such claim and any negotiations for the settlement
or compromise thereof, and (c) the Indemnitee shall provide reasonable
assistance and cooperation to the Indemnitor to facilitate the settlement or
defense of any such claim.

 

f)                                        THIS SECTION STATES THE ENTIRE
LIABILITY OF CLIENT WITH RESPECT TO INFRINGEMENT OF ANY KIND REGARDING THE
PRODUCTS.

 

7.                                       Compensation.

 

7.1                                 Consulting Fee.  As compensation for
consulting services rendered hereunder, the Company shall pay to the Consultant:

 

A fee equal to $25,000 (twenty-five thousand dollars) per month payable
semi-monthly.

 

7.2                                    Warrants. Consultant shall be granted
250,000 Warrants exercisable for three years from the date issuance and vesting
1/6 per month for the 6 month “Term” of the consulting Agreement. Pricing of
Warrants shall reflect the fair market value (or greater) as of the date this
Agreement is signed by Consultant.

 

7.3                                 Reimbursement of Expenses.  Any reasonable
out—of—pocket expenses incurred by Consultant in performing the Work shall be
reimbursed by Client on presentation of evidence thereof. Out-of-pocket expenses
in excess of $1,500 (fifteen hundred dollars) in aggregate must be approved in
advance by the Client. Examples of such expenses are reasonable travel and
lodging expenses incurred. Major expenses such as airline tickets are to be
approved and paid in advance by Client.

 

8.                                       Publicity.  Provided that Consultant
fulfills its obligations hereunder in a satisfactory manner, Consultant may use
Client’s name (but not the names of Client’s customers

 

3

--------------------------------------------------------------------------------


 

unless otherwise specifically approved in writing by such Client customers) and
describe the Work in Consultant’s self-promotional materials.  Such Work
description shall be subject to the prior written approval of Client.  Client
may also describe such services in press releases and promotional materials with
Consultant’s prior written approval.

 

9.                                      Inventions: Shop Rights.

 

All systems, inventions, discoveries, apparatus, techniques, methods, know-how,
formulae or improvements made, developed or conceived by Consultant during
Consultant’s engagement by Client having to do with mobile phone applications,
content management systems and advertising delivery methodologies, whenever or
wherever made, developed or conceived, and whether or not during business hours,
which constitute an improvement, on those heretofore, now or at any during
consultant’s engagement, developed, manufactured or used by Client in connection
with the manufacture, process or marketing of any product heretofore or now or
hereafter developed or distributed by Client, or any services to be performed by
Client or of any product which shall or could reasonably be manufactured or
developed or marketed in the reasonable expansion of Client’s business, shall be
and continue to remain Client’s exclusive property, without any added
compensation or any reimbursement for expenses to Consultant, and upon the
conception of any and every such invention, process, discovery or improvement
and without waiting to perfect or complete it, Consultant promises and agrees
that Consultant will immediately disclose it to Client and to no one else and
thenceforth will treat it as the property and secret of Client.

 

Consultant will also execute any instruments requested from time to time by
Client to vest in it complete title and ownership to such invention, discovery
or improvement and will, at the request of Client, do such acts and execute such
instrument as Client may require, but at Client’s expense to obtain Letters of
Patent, trademarks or copyrights in the United States and foreign countries, for
such invention, discovery or improvement and for the purpose of vesting title
thereto in Client, all without any reimbursement for expenses (except as
provided in Section 5 or otherwise) and without any additional compensation of
any kind to Consultant.

 

10.                                Confidential Information and Trade Secrets.

 

(i)                                     All Confidential Information shall be
the sole property of Client.  Consultant will not, during the period of his
engagement and for a period ending two years after termination of his engagement
for any reason, disclose to any person or entity or use or otherwise exploit for
Consultant’s own benefit or for the benefit of any other person or entity any
Confidential Information which is disclosed to Consultant or which becomes known
to Consultant in the course of his engagement with Client without the prior
written consent of an officer of Client except as may be necessary and
appropriate in the ordinary course of performing his duties to Client during the
period of his engagement with Client. For purposes of this Section 10(a),
“Confidential Information” shall mean any data or information belonging to
Client, other than Trade Secrets, that is of value to Client and is not
generally known to competitors of Client or to the public, and is maintained
confidential by Client, including but not limited to non-public information
about Client’s clients, executives, key contractors and other contractors and
information with respect to its products, designs, services, strategies,
pricing,

 

4

--------------------------------------------------------------------------------


 

processes, procedures, research, development, inventions, improvements,
purchasing, accounting, engineering and marketing (including any discussions or
negotiations with any third parties).  Notwithstanding the foregoing, no
information will be deemed to be Confidential Information unless such
information is treated by Client as confidential and shall not include any data
or information of Client that has been voluntarily disclosed to the public by
Client (except where such public disclosure has been made without the
authorization of Client), or that has been independently developed and disclosed
by others, or that otherwise enters the public domain through lawful means.

 

(ii)                                  All Trade Secrets shall be the sole
property of Client. Consultant agrees that during his engagement with Client and
after its termination, Consultant will keep in confidence and trust and will not
use or disclose any Trade Secret or anything relating to any Trade Secret, or
deliver any Trade Secret, to any person or entity outside Client without the
prior written consent of an officer of Client.  For purposes of this
Section 10(b), “Trade Secrets” shall mean any scientific, technical and
non-technical data, information, formula, pattern, compilation, program, device,
method, technique, drawing, process, financial data, financial plan, product
plan or list of actual or potential customers or vendors and suppliers of Client
or any portion or part thereof, whether or not copyrightable or patentable, that
is of value to Client and is not generally known to competitors of Client or to
the public, and whose confidentiality is maintained, including unpatented and
un-copyrighted information relating to Client’s products, information concerning
proposed new products or services, market feasibility studies, proposed or
existing marketing techniques or plans and customer consumption data, usage or
load data, and any other information that constitutes a trade secret, in each
case to the extent that Client, as the context requires, derives economic value,
actual or potential, from such information not being generally known to, and not
being readily ascertainable by proper means by, other persons or entities who
can obtain economic value from its disclosure or use.

 

11.                                 Non-Solicitation of Employees.

 

During the term of Consultant’s engagement and for one year thereafter,
Consultant will not cause or attempt to cause any employee of Client to cease
working for Client to retain an engagement or employment with another employer
that is a competitor of Client’s.  However, this obligation shall not affect any
responsibility Consultant may have as a Consultant of Client with respect to the
bona fide hiring and firing of Client’s personnel.

 

12.                                 Non-Solicitation of Customers and
Prospective Customers.

 

Consultant will not, during the period of his engagement and for a period ending
two years after the termination of his engagement for any reason, directly or
indirectly, solicit the business of any customer for the purpose of, or with the
intention of, selling or providing to such customer any product or service in
competition with any product or service sold or provided by Client during the 12
months immediately preceding the termination of Consultant’s engagement with
Client; provided that the provisions contained in this Section 13 shall apply
only to a customer who is or was during the 12 months immediately preceding the
termination of Consultant’s engagement with Client either (a) a customer of
Client, with whom Consultant had material contact and/or whom Consultant
serviced in his role as an Consultant of Client or (b) a

 

5

--------------------------------------------------------------------------------


 

prospective customer of Client, with whom Consultant had material contact and/or
whom he serviced in his role as an Consultant of Client.

 

13.                                 Non-Competition.

 

Consultant agrees that during his engagement with Client, Consultant will not
engage in any engagement or employment, business, or activity that is in any way
competitive with the business or proposed business of Client, and Consultant
will not assist any other person or organization in competing with Client or in
preparing to engage in competition with the business or proposed business of
Client. The provisions of this paragraph shall apply both during normal working
hours and at all other times including, without limitation, nights, weekends and
vacation time, while Consultant is engaged with Client.

 

14.                                 Miscellaneous.

 

14.1                           Assignment.  This Agreement shall not be assigned
by either party in any way without the prior written consent of the other
party.  Any purported assignment in violation of this Section shall be null and
void.

 

14.2                           Amendments.  This Agreement may be amended by
mutual written agreement signed by both parties at any time prior to
termination.  Such amendments may be requested by either party and must be in
writing.

 

14.3                           Entire Agreement; Governing Law.  This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof.  This Agreement shall be governed by the laws of the State of New
York without regard to its rules regarding conflict of laws.

 

14.4                           Construction; Severability.  This Agreement shall
be construed and enforced in accordance with the internal laws of the State of
New York.  If any provision of this Agreement is determined by any court of
competent jurisdiction or arbitrator to be invalid, illegal, or unenforceable to
any extent, that provision shall, if possible, be construed as though more
narrowly drawn, if a narrower construction would avoid such invalidity,
illegality, or unenforceability or, if that is not possible, such provision
shall, to the extent of such invalidity, illegality, or unenforceability, be
severed, and the remaining provisions of this Agreement shall remain in effect.

 

14.5                           Dispute Resolution.  In the event that any
dispute between the parties regarding the terms of this Agreement other than
Section 3 is not resolved by informal negotiation between the parties, the
matter shall be submitted to mediation under the Commercial Mediation Rules of
the American Arbitration Association (“AAA”).  Each party agrees to pay its own
costs in connection with the mediation and its proportionate share of the fees
and costs of AAA in connection with the mediation.  If the dispute is not
resolved by mediation, either party may commence litigation or arbitration.

 

6

--------------------------------------------------------------------------------


 

14.6                           Attorney Fees.  In the event that any dispute
among the parties hereto should result in litigation or arbitration (an
“Action”), the prevailing party in such Action shall be entitled to recover from
the other party all reasonable fees, costs and expenses incurred by the
prevailing party in connection with such Action, including without limitation
reasonable attorney fees and expenses, all of which shall be deemed to have
accrued upon the commencement of such Action and shall be paid whether or not
such Action is prosecuted to a final judgment or award.  Any judgment or award
entered in such Action shall contain a specific provision providing for the
recovery of fees, costs and expenses, including without limitation reasonable
attorney fees and expenses, incurred by the prevailing party.  The “prevailing
party” shall mean the party who recovered a greater relief in the Action or who
prevails by dismissal, default or otherwise and not necessarily the party in
whose favor a judgment or award is rendered.

 

14.7                           Consultant’s relationship to Client is that of an
independent contractor, and neither party is an agent, partner, or joint
venturer of the other.  No debts or obligations shall be incurred by either
party in the other party’s name or on its behalf, and neither party shall be
responsible or liable for the debts and obligations of the other party.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

CONSULTANT:

 

CLIENT:

 

 

 

 

Robert F. Hussey

 

Augme Technologies, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Robert F. Hussey

 

By:

/s/ Paul R. Arena

 

(Signature)

 

 

(Signature)

 

 

 

 

Print Name:

Robert F. Hussey

 

Print Name: Paul R. Arena

 

 

 

 

Print Title:

Acting Chief Operating Officer

 

Print Title: Chairman and Chief Executive Officer

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

WORK ORDER

 

This Work Order incorporates by reference the terms and conditions of the
foregoing Consulting Agreement between the parties dated June 15, 2012.

 

PHASE I

 

1.                                       Work.  Consulting Services to assist
Client in the following areas:

 

a)                                      Assuming the role of “Acting Chief
Operating Officer.”
b)                                     Overseeing and improving Company’s sales
and operations until a permanent COO is appointed and assist with the
transition.

c)                                      Travel as necessary.

 

2.                                       Term.  Six month period beginning
immediately

 

8

--------------------------------------------------------------------------------